Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 1, 2011                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142535                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  VESTAX SECURITIES CORPORATION,                                                                           Brian K. Zahra,
           Plaintiff-Appellant,                                                                                       Justices


  v                                                                 SC: 142535
                                                                    COA: 292062
                                                                    Ct of Claims: 07-000065-MT
  DEPARTMENT OF TREASURY,
          Defendant-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the October 28, 2010
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals.
  The evidentiary record does not support the Court of Appeals determination that the
  independent registered representatives were the plaintiff’s agents or that there exists a
  substantial nexus between Michigan and the plaintiff’s business activities sufficient to
  impose Michigan Single Business Tax upon it. We REMAND this case to the Court of
  Claims for reinstatement of the April 27, 2009 order granting summary disposition to the
  plaintiff.

        MARILYN KELLY, J., would grant leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 1, 2011                        _________________________________________
           p0525                                                               Clerk